***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  RAUL DIAZ v. COMMISSIONER OF CORRECTION
                  (AC 39651)
                 DiPentima, C. J., and Elgo and Bear, Js.

                                  Syllabus

The petitioner, who had been convicted, on a guilty plea, of the crime of
   home invasion, sought a writ of habeas corpus, claiming, inter alia, that
   his trial counsel provided ineffective assistance. The habeas court, after
   a trial, rendered judgment denying the habeas petition, from which the
   petitioner, on the granting of certification, appealed to this court. On
   appeal, he claimed that his trial counsel rendered ineffective assistance
   by failing to file a motion to dismiss the home invasion charge, to which
   he had pleaded guilty pursuant to North Carolina v. Alford (400 U.S.
25), on the ground that the charge was duplicative of a charge of burglary
   in the first degree in the substitute information. Held that the habeas
   court properly denied the habeas petition; as a matter of law, the peti-
   tioner waived his claim that his trial counsel was ineffective in failing
   to file a motion to dismiss the home invasion charge when he pleaded
   guilty to the home invasion charge pursuant to the Alford doctrine and
   his plea was accepted by the trial court, and he made no claim that his
   plea was not made knowingly, intelligently, or voluntarily, nor did he
   allege a jurisdictional defect.
       Argued September 13—officially released October 30, 2018

                            Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland and tried to the court, Oliver, J.; judgment
denying the petition, from which the petitioner, on the
granting of certification, appealed to this court.
Affirmed.
   Deren Manasevit, for the appellant (petitioner).
   Melissa Patterson, assistant state’s attorney, with
whom, on the brief, were Matthew Gedansky, state’s
attorney, and David Carlucci, assistant state’s attorney,
for the appellee (respondent).
                          Opinion

   BEAR, J. The petitioner, Raul Diaz, appeals from the
judgment of the habeas court denying his amended
petition for a writ of habeas corpus. On appeal, the
petitioner claims that the habeas court erroneously
denied his ineffective assistance of counsel claim. Spe-
cifically, the petitioner claims that his trial counsel ren-
dered ineffective assistance by failing to file a motion
to dismiss a home invasion charge, to which he pleaded
guilty pursuant to the Alford doctrine.1 We affirm the
judgment of the habeas court.
  The following factual and procedural background is
relevant to our resolution of the petitioner’s appeal.2
On October 27, 2011, the petitioner entered the Elling-
ton home of the seventy-seven year old victim when he
was not there. While the petitioner was still in the home,
the victim returned. The petitioner asked the victim to
step aside so that he could flee the home, but the victim
refused. The petitioner struck the victim with a jewelry
box, resulting in a laceration on his head and a broken
nose and cheekbone. After taking the victim’s wallet
and car keys, the petitioner fled in the victim’s car, but
was later apprehended.
   The petitioner was charged in a substitute informa-
tion with two counts of home invasion in violation of
General Statutes § 53a-100aa,3 two counts of burglary
in the first degree in violation of General Statutes § 53a-
101 (a) (1) and (2), one count of larceny in the third
degree in violation of General Statutes § 53a-124, one
count of larceny in the fourth degree in violation of
General Statutes § 53a-125, one count of assault in the
second degree in violation of General Statutes § 53a-
60b, and one count of robbery in the first degree involv-
ing a dangerous instrument in violation of General Stat-
utes § 53a-134 (a) (3). On April 26, 2013, after the
petitioner entered into a plea agreement with the state,
he pleaded guilty under the Alford doctrine to one count
of home invasion in violation of General Statutes § 53a-
100aa (a) (2). After a thorough canvass, the court
accepted the plea, rendered a judgment of conviction
and sentenced the petitioner in accordance with the
plea agreement to twenty-five years imprisonment. The
petitioner did not appeal from the judgment of con-
viction.
   Thereafter, the petitioner commenced this habeas
action. On February 25, 2016, the petitioner filed an
amended petition for a writ of habeas corpus, alleging,
among other claims, that his trial counsel had rendered
ineffective assistance by failing to file a motion to dis-
miss the home invasion charge on the ground that it
was duplicative of the first degree burglary charge. After
a trial, the habeas court issued a memorandum of deci-
sion denying the petition for a writ of habeas corpus,
concluding that the petitioner had failed to establish
that his trial counsel deficiently performed by not filing
a motion to dismiss the home invasion charge. The
habeas court found that although the petitioner’s trial
counsel agreed with the state’s assessment that the
petitioner violated the home invasion statute, he none-
theless argued, although unsuccessfully, to the court
and the prosecutor that the home invasion charge
should be dropped, and in any event that the petitioner
should be allowed to plead to the first degree burglary
charge instead of the home invasion charge. Moreover,
the habeas court agreed with his trial counsel’s testi-
mony stating that there was no good faith basis on
which to bring a motion to dismiss the home invasion
charge in the trial court. The habeas court further con-
cluded that, even if the petitioner’s trial counsel had
deficiently performed, which he had not, the petitioner
was not prejudiced. The habeas court granted certifica-
tion to appeal its denial, and this appeal followed. Addi-
tional facts will be set forth as necessary.
  The petitioner’s sole claim on appeal is that the
habeas court erroneously denied his petition for a writ
of habeas corpus because it concluded that trial coun-
sel’s failure to file a motion to dismiss the home invasion
charge did not constitute ineffective assistance of coun-
sel. We conclude that, as a matter of law, the petitioner
waived his right to raise this claim when he pleaded
guilty under the Alford doctrine.
   We first set forth the applicable legal principles that
guide our analysis. ‘‘A plea of guilty, voluntarily and
knowingly made, waives all nonjurisdictional defects
and defenses in the proceedings preliminary thereto.’’
Szarwak v. Warden, 167 Conn. 10, 22, 355 A.2d 49
(1974). ‘‘In general, the only allowable challenges after
a plea are those relating either to the voluntary and
intelligent nature of the plea or the exercise of the trial
court’s jurisdiction.’’ State v. Johnson, 253 Conn. 1, 80,
751 A.2d 298 (2000). ‘‘[A] guilty plea represents a break
in the chain of events which has preceded it in the
criminal process. When a criminal defendant has sol-
emnly admitted in open court that he is in fact guilty
of the offense with which he is charged, he may not
thereafter raise independent claims relating to the dep-
rivation of constitutional rights that occurred prior to
the entry of the guilty plea.’’ Tollett v. Henderson, 411
U.S. 258, 267, 93 S. Ct. 1602, 36 L. Ed. 2d 235 (1973).
Moreover, ‘‘[i]t is . . . not necessary for the trial court
to canvass the defendant to determine that [he] under-
stands that [his] plea of guilty or nolo contendere oper-
ates as a waiver of any challenge to pretrial
proceedings.’’ (Internal quotation marks omitted.) State
v. Johnson, supra, 42.
  In Savage v. Commissioner of Correction, 122 Conn.
App. 800, 802, 998 A.2d 1247 (2010), this court dismissed
an appeal in which the petitioner, after pleading guilty
pursuant to the Alford doctrine, claimed that his trial
counsel had rendered ineffective assistance by failing
to file a motion for a speedy trial and a motion to
dismiss. Id. The court concluded that the petitioner
waived his right to raise the claim when he pleaded
guilty under Alford. Id.; see also Henderson v. Commis-
sioner of Correction, 181 Conn. App. 778, 796–99, 189
A.3d 135 (petitioner waived claims unrelated to guilty
plea, including ineffective assistance of counsel), cert.
denied, 329 Conn. 911, 186 A.3d 707 (2018); State v.
Hanson, 117 Conn. App. 436, 456–57, 979 A.2d 576
(2009) (declining to review nonjurisdictional claims
made after voluntary and intelligent plea), cert. denied,
295 Conn. 907, 989 A.2d 604, cert. denied, 562 U.S. 986,
131 S. Ct. 425, 178 L. Ed. 2d 331 (2010); McKnight v.
Commissioner of Correction, 35 Conn. App. 762, 765
n.6, 646 A.2d 305 (guilty plea would have waived ineffec-
tive assistance claim stemming from probable cause
hearing), cert. denied, 231 Conn. 936, 650 A.2d 173
(1994). Additionally, in State v. Christensen, 157 Conn.
App. 290, 291, 115 A.3d 1138 (2015), a direct appeal
from the defendant’s conviction, this court determined
that the defendant waived his claims that the trial court
improperly denied his motion to suppress and his condi-
tional plea of nolo contendere when he subsequently
entered into a voluntary and intelligent guilty plea.
   We view Savage as factually and legally analogous
to the present case. The petitioner in this case pleaded
guilty to home invasion under Alford and makes no
claim that his plea was not made knowingly, intelli-
gently, or voluntarily, nor has he alleged a jurisdictional
defect. As our case law makes clear, an Alford plea
effectively waives a petitioner’s right to claim a constitu-
tional defect unrelated to the plea. Savage v. Commis-
sioner of Correction, supra, 122 Conn. App. 800. As a
result, the petitioner’s claim of ineffective assistance
of counsel due to his trial counsel’s failure to file a
motion to dismiss the home invasion charge was waived
when he entered his Alford plea that was accepted by
the trial court.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    See North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d
162 (1970). ‘‘A defendant who pleads guilty under the Alford doctrine does
not admit guilt but acknowledges that the state’s evidence against him is
so strong that he is prepared to accept the entry of a guilty plea.’’ (Internal
quotation marks omitted.) State v. Webb, 62 Conn. App. 805, 807 n.1, 772
A.2d 690 (2001).
  2
    The facts are as recited by the prosecution during the petitioner’s
canvass.
  3
    The second of the home invasion charges was added by the state immedi-
ately prior to the trial. All references herein to the home invasion charge
are to the first home invasion charge.